Case 5:20-cv-00449-JSM-PRL Document 15 Filed 08/13/21 Page 1 of 2 PageID 77




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

KIMBERLY WILLIAMS,

       Plaintiff,

v.                                                           Case No: 5:20-cv-449-JSM-PRL

YOUTH OPPORTUNITY
INVESTMENTS, LLC,

       Defendant.


                                           ORDER

       Before the court is Defendant’s motion to compel answers to interrogatories and

responses to request to produce. (Doc. 12). On April 2, 2021 Defendant served Plaintiff

interrogatories and a request to produce. On July 21, 2021, Defendant’s counsel contacted

Plaintiff’s counsel regarding the outstanding discovery requests and Plaintiff’s counsel stated

that Plaintiff has been unresponsive to her counsel for several months. On July 27, 2021,

Plaintiff’s counsel notified the defendant that Plaintiff has failed to respond to counsel’s

attempt to reach her. On August 12, 2021, Plaintiff responded to the motion to compel. After

months of Plaintiff’s counsel trying to get in touch with her via text message, phone call,

email, and mail to her last known address, counsel spoke with the plaintiff after calling her

grandmother. Plaintiff claimed that shortly after receiving the discovery requests, she had an

operation, developed an infection, and spent 90 days in a rehabilitative care facility where her

phone got turned off. Plaintiff states she will provide answers to Defendant’s discovery

requests within the next two weeks.
Case 5:20-cv-00449-JSM-PRL Document 15 Filed 08/13/21 Page 2 of 2 PageID 78




       Accordingly, Defendant’s motion to compel is GRANTED. Plaintiff shall respond to

all outstanding requests for discovery on or before August 27, 2021 and shall pay all costs

and fees incurred by the defendant in making the current motion. 1 Failure to comply with

this Order may result in sanctions.

       DONE and ORDERED in Ocala, Florida on August 13, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




       1
         Defendant should file the appropriate motion to collect expenses under Rule 37(a)(5)(A)
within ten days, and Plaintiff may file a response within seven days thereafter.


                                               -2-
